Citation Nr: 0833045	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was before the Board in October 2007, when the 
claim of service connection for bilateral hearing loss was 
reopened and remanded for additional development and de novo 
review.


FINDING OF FACT

A hearing loss of either ear was not manifested in service; 
sensorineural hearing loss (SNHL) was not manifested to a 
compensable degree in the first postservice year; and a 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to service, to include as due to noise exposure 
therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A  §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

By letters in October 2004 and December 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although complete VCAA notice was not 
provided prior to the initial adjudication in this matter, 
the veteran has had ample opportunity to supplement the 
record following notice.  The claim was reajudicated after 
all essential notice was given.  See May 2008 supplemental 
statement of the case.  He is not prejudiced by any notice 
deficiency, including in timing.  While he was not provided 
timely notice regarding disability ratings or effective dates 
of awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), this decision does not grant service connection; 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  A December 2006 
letter ultimately provided such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  Pursuant to the October 2007 
Board remand, VA arranged for an examination in April 2008.  
He has not identified any pertinent evidence that is 
outstanding.  VA's duty to assist is met.


Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, hearing loss as an 
organic disease of the nervous system) may be service 
connected based on a presumption that they were incurred in 
service if they become manifest to a compensable degree 
within a specified period of time following service discharge 
(one year for such disorder).  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's STRs contain no mention of complaints or 
treatment for bilateral hearing loss.  

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (ASA values have been 
converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
35
LEFT
35
15
15
20
20

On service separation examination audiometry, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
25
LEFT
20
10
0
15
10

Mixed hearing loss, not considered disabling, was diagnosed.

On December 1998 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
10
5
10
10
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Mild high frequency SNHL was diagnosed.
On April 2008 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
60
LEFT
10
15
20
30
55

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.  Bilateral high frequency SNHL was 
diagnosed.  The examiner opined, in essence,  that the 
veteran's present bilateral hearing loss was acquired after 
service and was not result of noise exposure therein .  

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by a VA examiner.  What he 
must still show to establish service connection for such 
disability is that there was a related event, injury, or 
disease in service, and that the current disability is 
related to such event, injury, or disease.

The veteran's STRs, including his separation examination 
report do not show a hearing loss disability in either ear 
(as defined in 3.385); while mixed hearing loss was diagnosed 
on separation, audiometry did not show a hearing loss 
disability.  Notably, puretone on comparison of service 
entrance and service separation audiometry results, puretone 
threshold appear to have improved during service.  Therefore, 
service connection for bilateral hearing loss on the basis 
that such disability became manifest in service and 
persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for applying the chronic disease 
presumptions relating to such disease (as an organic disease 
of the nervous system) under 38 U.S.C.A. § 1112.  

The veteran alleges that his bilateral hearing loss is 
related to noise trauma in service.  However, there is no 
competent evidence that supports this allegation.  The only 
medical opinion of record that specifically addresses this 
matter is the opinion of the April 2008 VA examiner to the 
effect that the veteran's bilateral hearing loss is not 
related to his service.  Because he is a layperson, the 
veteran's own opinion in this matter is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record reflects that a hearing loss disability (as 
defined by regulation) was initially clinically shown many 
(some 39) years after service.  Such a lengthy time interval 
between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding that any current hearing loss disability is service 
connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

In the absence of any competent evidence of a nexus between 
the veteran's hearing loss and his service, the preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


